DETAILED ACTION
Status of Claims
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Accordingly, Applicant's submission filed has been entered. 
	The following is a Non-final office action in response to the communication received on November 30, 2020. Amendments to the Specification pages 11-12 have been filed. Claims 7-20 are canceled. Claims 1, 2, and 5 are amended. Claims 1-6 are pending and are examined herein.
IDS
2.	The Examiner notes that the IDS filed 4/20/2020 was canceled due to insufficient payment. Proper fees were paid it appears on 06/09/2020. Petition was granted 06/30/2020. The Examiner requested re-submission. The Examiner has considered the IDS filed 10/28/2020 which consists of the same information or reference as aforementioned canceled IDS.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kulkarni et al. (Pub. No.: US 2016/0125465) referred to hereinafter as Kulkarni, in view of Siddique et al. (Pub. No.: US 2013/0215116) referred to hereinafter as Siddique.
	As per claim 1, Kulkarni discloses a method of engaging a demographically targeted user having a targeted demographic profile with custom content to interact with a system, comprising (see [0049]; [0112]-[0114]):
(a) Kulkarni discloses delivering standard content to the user from a digital sign which will entice the user to engage the system in an environment in which the user can be visually tracked (see [0052] note "The purpose of the textual advertisements is to attract potential customers to the communications devices 12, so that they begin to interact with the devices." i.e. standard content that entices or attracts the user is displayed; [0032]-[0033]; [0070]; [0112]-[0114]; [0121]; [0125]);
(d) Kulkarni discloses continuing delivery of the standard content to the user after the demographic profile of the user has been determined (see [0030]; [0033]; [0049] note "In step 288, the system assigns advertisements to one or more display windows of the device 12 based on weight(s) calculated by the platform 16. Optionally, this assignment could also take into account one or more detected user characteristics 28C detected by the device 12, such as gender, approximate age, etc. In step 28D, the device 12 displays the advertisements in the windows of the device. For example, if the device 12 detects a gender of a person standing in front of the device, the device 12 could automatically select an advertisement from the play list that is tailored to the person's gender, and display the advertisement. Also, for example, if the device 12 detects an approximate age of the person, the device 12 could automatically select an advertisement from the play list that is tailored to the person's age (e.g., if the person is a 6 year-old child, the system could automatically retrieve and display an advertisement relating to a child's toy, a movie suitable for children, etc.), and display the advertisement. Thus, the detected information about the person, sensed by the device 12, could be used in combination with the 
(e) determining that the determined demographic profile of the user matches the targeted demographic profile of the user (see [0049] note "automatically select an advertisement from the play list that is tailored to the person's gender, and display the advertisement. Also, for example, if the device 12 detects an approximate age of the person, the device 12 could automatically select an advertisement from the play list that is tailored to the person's age ( e.g., if the person is a 6 year-old child, the system could automatically retrieve and display an advertisement relating to a child's toy, a movie suitable for children, etc.), and display the advertisement."; [0114] note "an individual is physical approaching the device 810, so that information displayed on the device 810 can be altered in response to such detection. Moreover, such cameras can be used, in combination with suitable computer vision algorithms currently available on the market, to detect approximate age of users who utilize the communication device 810, gender, proximity of the users to the communication device 810, linger time (e.g., the amount of time that the users interact with the device 810), glances that the users cast toward the communication device 810 (e.g., by tracking eye movements), or other information. Such information can be utilized for advertisement targeting purposes in connection with advertising, and to also tailor advertisements displayed by the device 810 according to the individual's detected gender.")

(f) Kulkarni discloses after determining that the determined demographic profile of the user matches the targeted demographic profile of the user, triggering custom content related to the targeted demographic profile for the user [...] (see [0049]; [0114] note "an individual is physical , Kulkarni further discloses wherein the determined demographic profile is persisted in real-time to allow for analytics reporting of the determined demographic profile (see [0030]; [0071]; [0112] note "engage customers via interactive advertising, rich multimedia displays, easy-to-navigate touch/swipe/gesture motions, etc. These devices also gather valuable information relating to users and their preferences, including vari-ous demographics such as gender, age, purchasing preferences, stores visited, etc."; [0121]; [0131] note "an analytics tool 1042 in the interface, which allows the user to conduct real-time analytics relating to advertisements that are currently being run by the system. Such analytics include, but are not limited to, number of spots delivered ( displayed advertisements), total viewable impressions, total engagements, engagement rate, average engagement time, gender demographics, age demographics, and other information. The user can access similar information for other campaigns by clicking on controls 1044 and 1046,"); and
(g) Kulkarni discloses swapping out the standard content delivered to the user from the digital sign with the triggered custom content to further entice the user to engage the system (see Fig. 1E; [0005]; [0049]; [0114] note "an individual is physical approaching the device 810, so that altered in response to such detection. Moreover, such cameras can be used, in combination with suitable computer vision algorithms currently available on the market, to detect approximate age of users who utilize the communication device 810, gender, proximity of the users to the communication device 810, linger time (e.g., the amount of time that the users interact with the device 810), glances that the users cast toward the communication device 810 (e.g., by tracking eye movements), or other information. Such information can be utilized for advertisement targeting purposes in connection with advertising, and to also tailor advertisements displayed by the device 810 according to the individual's detected gender.").	
	Kulkarni suggests, regarding claim limitations (b), (c), and (f*) noted below, determining a target user's physical attributes by using facial recognition or computer vision algorithms to determine the target user's gaze, age, gender, etc., see [0005]; [0030]; [0049]; [0114].
	Nevertheless, Kulkarni expressly (emphasis added) does not teach (b) mapping the user's physical attributes to a skeletal map thereby determining a facial recognition of the user and identifying the user; (c) decomposing facial recognition attributes of the user into a mesh of features and storing the mesh of features for the user, thereby determining a demographic profile of the user, the determined demographic profile of the user based on the mesh of features; (f*) [...] based on the mesh of features.
	Siddique teaches (b) mapping the user's physical attributes to a skeletal map thereby determining a facial recognition of the user and identifying the user (see [0104]; [0112]; [0141] note "laser scan data (obtained, for example, from a booth at a store equipped with a laser scanner), meshes (for instance, those corresponding to impressions of the ear or foot), outlines of body parts (for instance, those of the hands and feet), mould scans, mocap data, magnetic size of the skeletal structures and the weight of the nodes are modified to match the extracted parameters. The rigged models also allow user modifications (as described with reference to FIG. 29B) and facilitate animations. At the post processing step 154, the 3D surfaces generated at step 153 are merged. The boundaries of the 3D surfaces corresponding to the parts of the face are merged and smoothed using techniques similar to those used at the head-body fusion step 155 (FIG. 6C). Symmetry is used to complete occluded or hidden parts. For example, if the user's hair are partially occluding one side of the face, symmetry is used to complete the missing part. If not enough information is available, the most likely surface and texture are substituted. For example, if the user's teeth not visible owing to the mouth being closed, the most likely set of teeth, given the parameters corresponding to the user. In an exemplary embodiment, the most likely surface and texture are computed using a classifier such as Naive Bayes, while the placement is computed using SSPs and Bayesian inference. As an alternate embodiment, 3D surfaces of the entire head for different combinations of constituent part parameters are maintained and an appropriate model is instantiated at step 152 based on the output of the classification step 151.", [0227]-[0228] - these paragraphs teach creating mesh of physical features or attributes of an user for mapping to a skeletal structure); 
Siddique teaches (c) decomposing facial recognition attributes of the user into a mesh of features and storing the mesh of features for the user, thereby determining a demographic profile of the user, the determined demographic profile of the user based on the mesh of features (see Fig. 6A note "117" "125" and their associated description; [0104]; [0112]; [0141] note "laser scan data (obtained, for example, from a booth at a store equipped with a laser scanner), meshes (for instance, those corresponding to impressions of the ear or foot), outlines of body parts (for instance, those of the hands and feet), mould scans, mocap data, magnetic resonance imaging (MRI), ultrasound, positron emission tomography (PET), and computed tomography (CT) data 117; and other data 118 such as correspondence between feature points on the 3D model's surface and the 2D images supplied by the user (for example the location of the feature points on the face as shown in FIG. 11), references to anatomical landmarks on the user supplied data, and user specific info such as the age or age group, gender, ethnicity, size, skin tone, weight of the user."; [0147] note "Method 110 then invokes and passes the appropriate user data and prior know ledge to an appropriate combination of the following modules: image/video analysis module 120, measurements analysis module 123, apparel size analysis module 124, mesh analysis module 125, and a generic module 126 as described in detail below. These modules 120, 123,124, and 125 attempt to construct the relevant regions of the user model based on the input provided."; [0148]; [0151]-[0152]; [0164]-[0170]; [0174] - these paragraphs teach performing mesh analysis to generate and store 3D model of the user); 

	Siddique teaches (f*) [...] based on the mesh of features (see the rejection as set forth above for claim 1 limitation (c) above).
	Therefore (as it applies to claim 1 limitations (b)-(c) and (f*)) it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filing date of Motivation to modify would be to by expressly incorporate in Kulkarni's disclosure pertaining to computer vision and/or facial recognition based targeting system, see at least Kulkarni [0030]; [0114], teachings of Siddiqui pertaining to mesh analysis and skeletal structure such that one can granularly gather and map physical attributes of a target user such that photorealistic model of a user can be generated and more appropriately targeted or recommended interactive content that matches users physical model can be provided, see at least Siddique [0112], [0125], [0141]-[0143], [0147], [0199], and [0280].
	As per claim 2, Kulkarni in view of Siddique teaches the claim limitations of claim 1. Kulkarni discloses wherein the demographic profile comprises at least one or more of members of a group comprising age, race, gender, engagement and emotional state (see [0005]; [0030]; [0049] note "detects a gender of a person standing in front of the device, the device 12 could automatically select an advertisement from the play list that is tailored to the person's gender, and display the advertisement. Also, for example, if the device 12 detects an approximate age of the person, the device 12 could automatically select an advertisement from the play list that is tailored to the person's age (e.g., if the person is a 6 year-old child, the system could automatically retrieve and display an advertisement relating to a child's toy, a movie suitable for children, etc.), and display the advertisement.").
	As per claim 3, Kulkarni discloses the claim limitations of claim 2. Kulkarni discloses wherein the swapping further comprises providing interactive or non-interactive content to the user (see [0049]-[0052]; [0114] note "one or more cameras which detect when an individual is physical approaching the device 810, so that information displayed on the device 810 can be 
	As per claim 4, Kulkarni in view of Siddique teaches the claim limitations of claim 3. Kulkarni discloses further comprising storing persistent demographic or usage data in accordance with particular needs of an advertiser using the system (see Figs. 12 note "180", 14, 17-18, and their associated disclosure; [0030]; [0033] note "FIG. 1C is a data flow diagram 26 illustrating data storage and flows within the platform 16. A campaign manager database 26A stores information related to various advertisements and associated advertising campaigns that are generated by a user of the platform 16. Performance files 268 are also stored in the platform 16, and include information relating to how many times each advertisement has been played by one or more of the communication devices 12, among other information. The information from [0131] note "an analytics tool 1042 in the interface, which allows the user to conduct real-time analytics relating to advertisements that are currently being run by the system. Such analytics include, but are not limited to, number of spots delivered ( displayed advertisements), total viewable impressions, total engagements, engagement rate, average engagement time, gender demographics, age demographics, and other information. The user can access similar information for other campaigns by clicking on controls 1044 and 1046, if desired." - thus these paragraphs teach that the system of Kulkarni provides access to stored demographic data in association with ad and ad campaign to users noted in paragraph [0030] of Kulkarni).

	As per claim 5, Kulkarni in view of Siddique teaches the claim limitations of claim 4. Kulkarni discloses further comprising giving access to the user of the system with an application to allow the user to interact with the system (see [0029] note "system 10 attracts brands to content in order to interact with the user and learn more about the brand, product or event being advertised. Further, it is noted that the communications devices 12, while discussed herein in connection with specific screens, sizes, and types, could also include devices of various other configurations (e.g., different numbers of screens, types, and capabilities). Additionally, as .
Claim Rejections - 35 USC § 103
4.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kulkarni in view of Siddique and Segal et al. (Pub. No.: US 2010/0262282) referred to hereinafter as Segal.
	As per claim 6, Kulkarni in view of Siddique teaches the claim limitations of claim 5. Kulkarni suggests, see [0029]; [0049]; [0112] note "the communications devices 12 could comprise any suitable computing platforms such as embedded computers with dedicated 
Siddique suggests mesh analysis and skeletal structure such that one can granularly gather and map physical attributes of a target user such that photorealistic model of a user can be generated and more appropriately targeted or recommended interactive content that matches users physical model can be provided, see at least Siddique [0112], [0125], [0141]-[0143], [0147], [0199], and [0280]. 
	However, Kulkarni in view of Siddique expressly does not teach further comprising interfacing the digital sign to a vending machine. 
	Nevertheless, in the same field of endeavor, Segal teaches further comprising interfacing the digital sign to a vending machine (see Abstract; [0016]-[0023]; [0048]-[0049]; [0068] note "The machine software is composed of a number of segments that all work in concert to provide an integrated system. Logical area 102 provides the interface to deal with all of the machine's peripherals such as sensors, keypads, printers and touchscreen. Area 103 handles the monitoring of the machine and the notifications the machine provides to administrative users when their attention is required. Area 104 controls the reporting and logging on the machine. All events on the machine are logged and recorded so they can be analyzed later for marketing, sales and troubleshooting analy-sis."; [0069]-[0070]).
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify Kulkarni in view of Siddique's suggestions, as noted above, further by incorporating teachings of Segal pertaining to digital signage being a vending machine or interfacing digital signage to a vending machine. Motivation to modify would be to incorporate or combine such interactive digital touch enabled sign or interface on other computing device(s) 
Response to Applicant's Arguments/Remarks
5.	As per "Rejection under 35 U.S.C. § 112(a)" the filed claim amendments and associated explanation is sufficient to resolve the rejection. Accordingly, the rejection is withdrawn.
	As per "Rejection under 35 U.S.C. § 112(b)" the claim amendments are sufficient to resolve the rejection. Accordingly, the rejection is withdrawn. The Examiner maintains that the previous 35 U.S.C. 112(b) rejection was proper based on the noted claim recitation in the rejection.
	As per "Rejections under 35 U.S.C. § 103(a)", the Examiner respectfully finds the Applicant's arguments on pages 11-14 unpersuasive. The Examiner find the Applicant's argument because the Applicants are misconstruing or mischaracterizing the Examiner's BRI of "standard content" by parsing out a single word "generic" from the entire interpretation as set forth previously and as it pertained to "standard content", and taking it out of context. Indeed "standard content" is being interpreted properly under BRI in light of the as-filed spec., for instance note as-filed spec. the specification at page 9, line 31 through page 10, line 5 and page 11, lines 11-14. Thus, the Applicants have ignored ""i.e. it is not targeted using demographics of the user. The purpose of standard content, e.g. ads, is simply to grab attention of the user so that they come close to the interactive device/display comprising a camera so that their (i) physical attributes data can be gathered, (ii) processed via a recognition program, and (iii) demographics of a target user can be ascertained. Subsequent to this, demographic content is provided, i.e. targeting actually takes place after user's data is gathered, compared, and matched to ascertain that a target user matches with similar demographics. Therefore based on the BRI in light of the as-filed specification is proper. Its sole purpose is to entice or grab any user's attention as previously explained.
	Next, contrary to the Applicants’' assertions and limited characterization of Kulkarni, note that Kulkarni does teach "standard content" see for instance Kulkarni [0052] note "The purpose of the textual advertisements is to attract potential customers to the communications devices 12, so that they begin to interact with the devices." i.e. standard content that will entice the user is displayed. Thus, it is apparent that Applicants in their arguments are focusing heavily on only one type of ad, namely wayfinding, while ignoring others, for instance see at least Kulkarni [0125]. Accordingly, besides [0052] which on its face clearly teaches "standard content" designed to entice or grab user's attention, the Applicants are further directed to see Kulkarni paras.  [0031]- [0033]; [0068]; [0070] note "FIGS. 8B-8E provide particular examples of Textual advertisement content that could be displayed by the system. It is noted that the primary purpose of the Textual advertisements illustrated in FIGS. 8A-8E is to attract the user to the device at the location, so that the user is then inclined to interact with the device to obtain targeted advertising and/or information relating to products and/or services available at the location. Of course, the content of the advertisements illustrated in FIGS. 8A-8E could be altered as desired without departing from the spirit or scope of the present invention."; [0121]-[0132]; and Figs. 7B-7D. Therefore, the Applicants' argument is unpersuasive and the Examiner requests that the Applicants consider the cited references fully and reasonably.

	Next, the Applicant argues, (i) note "Applicants also respectfully submit that Kulkarni does not teach or suggest swapping out the standard content with the custom content after the custom content has been triggered" and to support their argument by noting only [0052] and Fig. 7; (ii) note "Applicants have also amended claim 1 to recite that the determined demographic profile is persisted in real-time to allow for analytics reporting of the demographic profile. See the specification at page 9, lines 1-5", simply alleges that this feature is neither taught nor suggested, and argues that Siddique also does not teach such matching; and (iii) lastly argues against Claim 6 for which Segal has been relied upon in view of previously set forth argument - on pages 14-18 which the Examiner respectfully finds unpersuasive and provides the reasons as set forth below.	
	Regarding arguments (i) and (ii), the Applicant has not noted the exact claim language prior to making arguments. The Examiner respectfully disagrees because indeed these feature as are taught as would reasonably be understood by a PHOSITA, note the rejection of the argued claim limitations as follows:
"(e) determining that the determined demographic profile of the user matches the targeted demographic profile of the user (see [0049] note "automatically select an advertisement from the play list that is tailored to the person's gender, and display the advertisement. Also, for example, if the device 12 detects an approximate age of the person, the device 12 could automatically select an advertisement from the play list that is tailored to the person's age ( e.g., if the person is a 6 year-old child, the system could automatically retrieve and display an advertisement relating to a child's toy, a movie suitable for children, etc.), and display the advertisement."; [0114] note "an individual is physical approaching the device 810, so that information displayed on the device 810 can be altered in response to such detection. Moreover, such cameras can be used, in 

(f) Kulkarni discloses after determining that the determined demographic profile of the user matches the targeted demographic profile of the user, triggering custom content related to the targeted demographic profile for the user [...] (see [0049]; [0114] note "an individual is physical approaching the device 810, so that information displayed on the device 810 can be altered in response to such detection. Moreover, such cameras can be used, in combination with suitable computer vision algorithms currently available on the market, to detect approximate age of users who utilize the communication device 810, gender, proximity of the users to the communication device 810, linger time (e.g., the amount of time that the users interact with the device 810), glances that the users cast toward the communication device 810 (e.g., by tracking eye movements), or other information. Such information can be utilized for advertisement targeting purposes in connection with advertising, and to also tailor advertisements displayed by the device 810 according to the individual's detected gender."), 
	- Kulkarni further discloses wherein the determined demographic profile is persisted in real-time to allow for analytics reporting of the determined demographic profile (see [0030]; [0071]; [0112] note "engage customers via interactive advertising, rich multimedia displays, easy-to-navigate touch/swipe/gesture motions, etc. These devices also gather valuable information relating to users and their preferences, including vari-ous demographics such as gender, age, purchasing preferences, stores visited, etc."; [0121]; [0131] note "an analytics tool 1042 in the interface, which allows the user to conduct real-time analytics relating to advertisements that are currently being run by the system. Such analytics include, but are not limited to, number of spots delivered ( displayed advertisements), total viewable impressions, total engagements, engagement rate, average engagement time, gender demographics, age demographics, and other information. The user can access similar information for other campaigns by clicking on controls 1044 and 1046,"); and
(g) Kulkarni discloses swapping out the standard content delivered to the user from the digital sign with the triggered custom content to further entice the user to engage the system (see Fig. 1E; [0005]; [0049]; [0114] note "an individual is physical approaching the device 810, so that information displayed on the device 810 can be altered in response to such detection. Moreover, such cameras can be used, in combination with suitable computer vision algorithms currently available on the market, to detect approximate age of users who utilize the communication device 810, gender, proximity of the users to the communication device 810, linger time (e.g., the amount of time that the users interact with the device 810), glances that the users cast toward the communication device 810 (e.g., by tracking eye movements), or other information. Such information can be utilized for advertisement targeting purposes in connection with advertising, and to also tailor advertisements displayed by the device 810 according to the individual's detected gender.").	
	Kulkarni suggests, regarding claim limitations (b), (c), and (f*) noted below, determining a target user's physical attributes by using facial recognition or computer vision algorithms to determine the target user's gaze, age, gender, etc., see [0005]; [0030]; [0049]; [0114].
	Nevertheless, Kulkarni expressly (emphasis added) does not teach [...] Siddique teaches (c) decomposing facial recognition attributes of the user into a mesh of features and storing the mesh of features for the user, thereby determining a demographic profile of the user, the determined demographic profile of the user based on the mesh of features (see Fig. 6A note "117" "125" and their associated description; [0104]; [0112]; [0141] note "laser scan data (obtained, for example, from a booth at a store equipped with a laser scanner), meshes (for instance, those corresponding to impressions of the ear or foot), outlines of body parts (for instance, those of the hands and feet), mould scans, mocap data, magnetic resonance imaging (MRI), ultrasound, positron emission tomography (PET), and computed tomography (CT) data 117; and other data 118 such as correspondence between feature points on the 3D model's surface and the 2D images supplied by the user (for example the location of the feature points on the face as shown in FIG. 11), references to anatomical landmarks on the user supplied data, and user specific info such as the age or age group, gender, ethnicity, size, skin tone, weight of the user."; [0147] note "Method 110 then invokes and passes the appropriate user data and prior know ledge to an appropriate combination of the following modules: image/video analysis module 120, measurements analysis module 123, apparel size analysis module 124, mesh analysis module 125, and a generic module 126 as described in detail below. These modules 120, 123,124, and 125 attempt to construct the relevant regions of the user model based on the input provided."; [0148]; [0151]-[0152]; [0164]-[0170]; [0174] - these paragraphs teach performing mesh analysis to generate and store 3D model of the user); 

	Siddique teaches (f*) [...] based on the mesh of features (see the rejection as set forth above for claim 1 limitation (c) above).
Motivation to modify would be to by expressly incorporate in Kulkarni's disclosure pertaining to computer vision and/or facial recognition based targeting system, see at least Kulkarni [0030]; [0114], teachings of Siddiqui pertaining to mesh analysis and skeletal structure such that one can granularly gather and map physical attributes of a target user such that photorealistic model of a user can be generated and more appropriately targeted or recommended interactive content that matches users physical model can be provided, see at least Siddique [0112], [0125], [0141]-[0143], [0147], [0199], and [0280]."
	Accordingly, the Applicants arguments as set forth on pages 14-18 of the response filed 11/30/2020 against matching, swapping, and analytics gathering limitations are unpersuasive.
	Regarding argument (iii) above note the rejection as updated above, and the Examiner's response as set forth in the Final Rejection of record 09/01/2020 note pages 17-20 of 20 of that document which addresses the Applicants' arguments against claim 6. Therefore, as would be understood and appreciated by a PHOSITA, Segal, in combination with Kulkarni and Siddique, teaches the claimed subject matter of claim 6.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, note as follows:
attract loop to entice potential individual(s) into the predetermined area."; and col 10 line 54 - col 11 line 52.
ii. Patent No.: US 10,235,690 see Abstract; col 4 lines 17-42 note "In step 110 server 206 links a display 202 for which median physical attribute/demographics parameters have been determined by server 206 with content obtained by third parties and sorted and stored in database 208 as being associated with such parameters. Server 206 selects content to be displayed by comparing captured parameters to content stored with indicators, as a result in part of the mapping discussed above, that the specified content is to be associated with such display of content. Physical attribute/demographics parameters can therefore be mapped for targeted content."
iii. Patent No.: US 7,921,036 note (0) "(15) U.S. Pat. No. 6,408,278 of Carney, et al. (hereinafter Carney) disclosed a method and apparatus for delivering programming content on a network of electronic out-of-home display devices. In Carney, the network includes a plurality of display devices located in public places, and the delivered programming content is changed according to the demographics of the people. Carney also suggests demographic data gathering devices, such as a kiosk and an automatic teller machine."; (i) "the person classifier classifies a person based on three dimensions --demographics, emotional state, and historical behavior. It is important to note that this information is based on the analysis of the person's face tracking and body tracking data up to the point at which the person comes close to the PBM. It generates the media-independent audience profile, which is used to identify the most relevant content. The profile includes information regarding the demographics, emotional state, and behavioral history of the audience member. If more than one person is detected in the vicinity, then they can be identified as a group. Their individual profiles can be merged to form a group profile for media selection."; (ii) "The off-media facial images 223 are taken from camera deployed to capture the facial images of the potential audience 202--the people who have a high chance of being exposed to the media. The face detection 225 step finds any human faces from the images, and the face tracking 226 step individually tracks them. The tracked faces are fed to the demographics classification 227 step, a where demographic profile 240 of the potential audience--such as gender, age, and ethnicity--is determined. The demographics profile 240 is part of the media-independent audience profile."; and (iii) "FIG. 20 shows an exemplary embodiment of the media selection rules 431. Given a media-independent audience profile 1 321 of a person, the media selection rules 431 aim to choose and play the media content that matches the interest and taste of the person. The exemplary media selection rules 431 shown in the figure have the form of mapping between the demographic classes and the pool of indexed media contents 1 331. For example, when the system determines that the person belongs to the demographic class of male youth of ethnicity 1, the media selection rules choose the content 1. " - thus references teaches ascertaining demographic profile of the user based on physical attributes of the user, and matching the user with targeted or personalized content based on matching such determined physical attributes comprised in demographic profile of the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Examiner, Art Unit 3688